Opinion by
Judge Peters:
Although appellee had a preferred lien on the goods in the house as landlord for the rent, still he might waive that lien, and enforce the collection of his debt, as creditor, by an ordinary action — the lien secured to landlords is merely cumulative or ancillary — but he is not bound to pursue the enforcement of his lien, and if he chooses to waive it, it is not perceived how the tenant in this case was prejudiced; he had his choice of his mode of collecting his debt; the answer presented no defense to the action and the demurrer was properly sustained.
The motion to affirm as a delay case must be sustained. Judgment affirmed.